Citation Nr: 1337492	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for left thigh overuse syndrome.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is in order to afford the Veteran a new examination.  Since the Veteran was last evaluated by VA in a January 2010 examination, the Veteran submitted private chiropractic notes that indicate her symptoms have worsened.  VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her left thigh disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  

2.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA muscle examination to evaluate the current severity of her disability.  The virtual claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to specifically comment on the degree of severity of the Veteran's service-connected left thigh disorder to include any effect on her employment and activities of daily living.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


